Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1141

                   WILLIAM GONZALEZ-RODRIGUEZ,

                        Plaintiff, Appellant,

                                     v.

        JOANNE BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

  [Hon. Gilberto Gierbolini-Ortiz, Senior U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.



     Melba N. Rivera Camacho on brief for appellant.
     H.S. Garcia, United States Attorney, Camille L. Velez-Rive,
Assistant U.S. Attorney, and Dino Trubiano, Assistant Regional
Counsel, on brief for appellee.



                            October 7, 2004
      Per Curiam. Claimant William Gonzalez-Rodriguez appeals from

the judgment of the district court affirming the denial of Social

Security    disability    benefits.          He   raises    essentially   three

arguments in support of his appeal, and we reject these arguments

for the following reasons.

      1.   Mental Impairment.         In support of the argument that his

mental impairment is disabling, claimant primarily relies on the

consultative examination performed by Dr. Rivera.              Claimant argues

that this evaluation shows debilitating limitations and that these

limitations have been confirmed in the notes from his treatment at

the Carolina Mental Health Center. What claimant ignores, however,

is   the   fact   that   both   the    consultative    examination     and    his

treatment occurred after his insured status had expired.                     As a

result, these sources are of limited value in determining the

extent of claimant's mental impairment prior to the expiration of

this status.      See Evangelista v. Secretary of Health and Human

Services, 826 F.2d 136, 140 n.3 (1st Cir. 1987) (the issue is

whether or not the claimant is incapacitated as of the date his

insured status expires).

      Further, during the period of time when claimant was insured,

the only evidence of a mental impairment is the intake evaluation

conducted at the mental health center in December 1997.                      This

evaluation indicates that claimant, in the relevant time frame, was

suffering from only a mild mental condition.               Claimant responds to


                                       -2-
this evidence by arguing that the administrative law judge (ALJ)

was interpreting raw medical data in deciding to credit the Global

Assessment of Functioning (GAF) score of 66.               However, the GAF

rating system (and the explanation provided by DSM IV concerning

how the system works) simply is not raw medical data; rather, the

system provides a way for a mental health professional to turn raw

medical     signs    and     symptoms   into      a    general   assessment,

understandable      by   a   lay   person,   of   an   individual's      mental

functioning.     See Howard v. Commissioner of Social Security, 276

F.3d 235, 241 (6th Cir. 2002) (noting that a GAF score may be of

"considerable help" to an ALJ in formulating a claimant's mental

RFC).

     The fact that claimant did not receive any treatment for his

mental impairment during his insured status is evidence that this

impairment was not bothersome enough to require treatment.                  See

Irlanda Ortiz v. Secretary of Health and Human Services, 955 F.2d

765, 769 (1st Cir. 1991) (per curiam) (gaps in the medical record

are evidence that a claimant's complaints are not as severe as

alleged).    And, although the ALJ accepted for the sake of argument

that claimant did have the limitations found by the non-examining

clinical    psychologist,      the   ALJ's   ultimate     finding   --     that

"[m]entally, the claimant was able to perform unskilled work tasks

without significant limitations" -- was supported by substantial

evidence.     That is, the ALJ was not required to conclude that


                                     -3-
claimant's mental condition imposed any significant limitations on

him during the relevant time.

       2.   The Vocational Expert's Testimony.           As pointed out by

claimant, the response of the vocational expert (VE) to the ALJ's

second hypothetical containing the mental limitations imposed by

the non-examining clinical psychologist is not clear.               However,

even assuming that claimant's interpretation of the VE's answer is

correct, this does not help claimant, since the ALJ made the

sustainable    finding    that   claimant's    anxiety   disorder   did   not

significantly limit his ability to perform simple tasks. Thus, the

first hypothetical posed by the ALJ -- which did not contain any

mental restrictions -- has substantial support in the record, and,

in response to this hypothetical, the VE listed jobs that claimant

could perform.

       Claimant's only other objection to the ALJ's hypothetical is

that the ALJ did not include as a limitation Dr. Cruz's opinion

that   claimant   could    not   drive.       Claimant   argues   that    this

limitation would prevent him from working as a messenger or porter

because such work involves driving.           Claimant, however, cites no

support for this argument, and, in any event, claimant does not

contend that his inability to drive would prevent him from working

as a clerk, the third job mentioned by the VE.

       3. Complaints of Pain. Claimant's primary complaints of pain

concern his chest and back.       As for the extent of the chest pain,


                                    -4-
claimant contends that it is disabling because any exertion brings

on the pain, and due to the pain, he cannot lift even a gallon of

milk.    The findings of claimant's treating physician, Dr. Cruz, do

not support such limitations. In particular, Dr. Cruz opined that,

despite the heart condition and the associated chest pain, claimant

occasionally could lift up to ten pounds and could walk for four

hours per day.       Further, the non-examining cardiologist did not

even think that claimant's heart condition was severe.

        In relation to his back condition, claimant argues that the

finding of a herniated disc at L5-S1 supports his allegations of

disabling back pain.        While such a condition obviously can be

expected to produce pain, evidence of treatment for this pain is

sparse.     Claimant apparently was seen for his back only once in

1995 (when an electromyographic study of his lower extremities was

normal) and once in 1996.        And, aside from the February 1997 C-T

scan showing the herniated disc, claimant was seen only twice in

1997. This is evidence that claimant's back pain was not as severe

as alleged.       See Irlanda Ortiz, 955 F.2d at 769.

     Further, claimant gave conflicting accounts of how his pain

affected    his    exertional   abilities.   In   March   1998,   claimant

completed a report of daily activities, in which he indicated that

he required help with his personal needs and that he could not

perform any household chores.       Yet, when he was being interviewed

by Dr. Rivera, in April 1998, claimant reported that he could take


                                    -5-
care of his personal needs and could do some household chores such

as dishwashing and mopping.        Finally, we note that the ALJ did

credit claimant's complaints of pain to a large degree by accepting

the   limitations   imposed   by   Dr.   Cruz   and   by   including    these

restrictions   in   the   hypotheticals   presented    to   the   VE.     For

example, the ALJ cited, as a limitation, claimant's inability to

bend, and this was one of claimant's primary complaints. The ALJ's

conclusion that claimant's complaints of disabling pain were not

entirely credible thus has substantial support in the record.

      The judgment of the district court is affirmed.




                                   -6-